     Case 4:19-cv-00226 Document 413-7 Filed on 03/02/21 in TXSD Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

        Plaintiffs,

v.                                             C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



                NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                              Exhibit G

Feb. 23, 2021 Meet and Confer email from E. Rossi to C.
                       Corbello
